LUJAN, Chief Justice. This matter coming on for consideration by the Court upon Report of Referees filed herein charging the respondent, G. T. Watts, with unethical and unprofessional conduct in the practice of law, and including findings of fact, conclusions of law and recommendations, and the Court having considered said Report of Referees and having heard and considered statements of C. M. Neal, Esq., attorney for respondent, and the Court being sufficiently advised, Chief Justice LUJAN, Mr. Justice McGHEE and Mr. Justice COMPTON concurring, Mr. Justice SADLER and Mr. Justice KIKER not participating. It is ordered that the Report of Referees and Recommendations contained therein be and they are hereby adopted in their entirety. It is further ordered that respondent, G. T. Watts, be and he is hereby adjudged to be guilty of unethical and unprofessional conduct in the practice of law. It is further ordered that respondent, G. T. Watts, be and he is hereby suspended from the practice of law within the State of New Mexico for a term ending February 11, 1960.